Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 as being anticipated by Eriksson US 20180332621

1. An apparatus comprising: 
a receiver that receives random access resource information indicating a plurality of random access resource configurations having different priority levels (Eriksson: fig. 9, step 111-113 [0099-0100, 0111] - UE 12 detects (receive) multiple (different) POICH 74 in step 113 (and which therefore provide respective additional RA resources 76)); 
Eriksson: fig. 9, step 115 [0101, 0105-0106, 0111], a selection rule can be applied in step 115 to determine which of the POICH 74 should be used by the UE 12 when an RA request is to be transmitted. In some embodiments the selection rule can make use of a priority list to select a POICH 74. In other embodiments, the UE 12 can select the RA resource 76 associated with the strongest received POICH 74 (i.e. highest signal strength). This embodiment will lead to the UE 12 selecting the strongest downlink transmitter of POICH 74. In other embodiments, the UE 12 can select the RA resource 76 associated with the first received POICH 74, i.e. the POICH signal that is the earliest in time to arrive at the UE 12. Where the multiple POICH are transmitted at the same time, this embodiment will result in the UE 12 selecting the closest, and likely to be best, uplink node 10. In some embodiments the UE 12 can be configured to weight the received power difference and/or timing difference as part of the selection rule. In some embodiments the weighting is POICH dependent); and 
a transmitter that transmits a random access signal based on the random access resource configuration (Eriksson: fig. 9, step 117 [0102] the terminal device 12 transmits an RA request 78/80 to the network node 10 on the determined one of the periodic RA resource 74 or additional RA resource 76). 

2. The apparatus of claim 1, wherein each random access resource configuration of the plurality of random access resource configurations comprises a random access resource priority level, a preamble sequence set, a subcarrier spacing, a frequency domain interval, a time domain Eriksson: [0100, 0111, 0119]). 

3. The apparatus of claim 1, wherein each random access resource configuration of the plurality of random access resource configurations comprises a random access resource priority level (Eriksson: [0100, 0111]). 

4. The apparatus of claim 1, wherein each random access resource configuration of the plurality of random access resource configurations comprises a preamble sequence set (Eriksson: [0103]). 

5. The apparatus of claim 1, wherein the receiver receives the random access resource information in a system information block, a master information block, or some combination thereof (Eriksson: [0004, 0119]). 

Regarding claims 6-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-5, where the difference used is an “apparatus” and a “method” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatenable over Zhang US 20140321389 in view of Eriksson US 20180332621

1. An apparatus comprising: 
a receiver that receives random access resource information indicating a plurality of random access resource configurations having different priority levels (Zhang: fig. 9, S901 [0089-0094] - signaling transmitted from the base station is received, where the signaling is used for informing a UE of a channel priority preset by the base station, and the channel priority includes a ranking of a PRACH in channel priorities); 
a processor that determines a random access resource configuration from the plurality of random access resource configurations (Zhang: fig. 9, S902 [0095-0109], the channel priority to be used is identified by code in the signaling transmitted from the base station. For example, 2-bit data may be used to identify different channel priorities…); and 
Zhang merely discloses a transmitter that transmits a random access signal based on the random access resource configuration
Eriksson further teaches a transmitter that transmits a random access signal based on the random access resource configuration (Eriksson: fig. 9, step 117 [0102] the terminal device 12 transmits an RA request 78/80 to the network node 10 on the determined one of the periodic RA resource 74 or additional RA resource 76) in order to make the system to reduce the energy consumption of next generation networks
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to include the above recited limitation into Zhang’s invention in order to make the system to reduce the energy consumption of next generation networks [0005], as taught by Eriksson.
 
2. The apparatus of claim 1, wherein each random access resource configuration of the plurality of random access resource configurations comprises a random access resource priority level, a preamble sequence set, a subcarrier spacing, a frequency domain interval, a time domain interval, a period, a time offset, a frequency offset, or some combination thereof (Eriksson: [0100, 0111, 0119]). 

3. The apparatus of claim 1, wherein each random access resource configuration of the plurality of random access resource configurations comprises a random access resource priority level (Eriksson: [0100, 0111]). 

Eriksson: [0103]). 

5. The apparatus of claim 1, wherein the receiver receives the random access resource information in a system information block, a master information block, or some combination thereof (Eriksson: [0004, 0119]). 

Regarding claims 6-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-5, where the difference used is an “apparatus” and a “method” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an 

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415